Citation Nr: 0606647	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  99-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, with congenital blocked 
vertebra at C2-3, also claimed as cervical disc disease and 
severe limitation of motion of the cervical spine.

2.  Entitlement to service connection for migraine headaches 
as secondary to the veteran's service-connected lumbar spine 
disorder.

3.  Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected lumbar spine 
disorder.

4.  Entitlement to service connection for dorsal scoliosis.

5.  Entitlement to service connection for left-sided 
paralysis.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

7.  Entitlement to a separate rating for sciatic 
nerve/peripheral nerve pain, to include the bilateral factor, 
entitlement to an extraschedular rating, and entitlement to 
service connection for sciatic neuritis.

(The issue of whether there was clear and unmistakable error 
(CUE) in a decision of the Board of Veterans' Appeals (Board) 
dated March 11, 1983, has been addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

This appeal to the Board arises from a rating decision in 
March 1998 by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

DDD of the Cervical Spine and Dorsal Scoliosis

That rating decision found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a cervical spine condition.

In a February 6, 2001, decision, the Board also concluded 
that new and material evidence had not been submitted to 
reopen the cervical spine claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 20, 2001, Order, the Court 
vacated the Board's February 2001 decision, and this issue 
was returned to the Board for further development and 
adjudication.

After the veteran submitted additional evidence, a May 15, 
2002, decision by the Board reopened the cervical spine 
claim, but noted that additional evidentiary development was 
needed before the merits of the claim could be considered.  
At that time, pursuant to authority granted by former 
38 C.F.R. § 19.9(a)(2), the Board requested that the veteran 
undergo a VA examination, with the examiner offering an 
opinion as to the etiology of the veteran's cervical spine 
disorder.  

For reasons addressed in the Board's remand of September 
2003, the Board remanded the claim to the RO for conduct of 
this examination.  The Board's September 2003 remand further 
noted that the veteran had also filed a motion claiming clear 
and unmistakable error with respect to the March 1983, Board 
decision's failure to recognize documents submitted in 1981 
as a notice of disagreement to the RO's 1981 rating decision 
denying a claim for service connection for a cervical spine 
disorder.  The Board noted that this motion was given docket 
number 02-07 340, and that a May 2003 letter from the Board 
advised the veteran that the May 15, 2002, Board decision was 
of a preliminary nature, in that it merely reopened the claim 
for service connection for DDD of the cervical spine.  The 
Board deferred ruling on the CUE motion until development had 
been completed on the claim for service connection for DDD of 
the cervical spine.  As shown more fully below, the Board 
finds that this development has still not been completed, and 
that the ruling on the CUE motion will continue to be 
deferred.  

The Board further agrees with the veteran's representative's 
contention that the findings in the requested examination may 
have an impact on the veteran's claim for service connection 
for dorsal scoliosis and that the adjudication of this issue 
should also be held in abeyance pending the outcome of the 
requested examination.  In fact, the Board will specifically 
direct that the examiner's opinions include an opinion as to 
the etiology of the veteran's dorsal scoliosis and any other 
current disorder of the dorsal spine.  


Entitlement to Service Connection for Migraine Headaches and 
Hypertension

In a February 6, 2001, decision, the Board remanded claims of 
entitlement to service connection for migraine headaches and 
hypertension, both claimed as secondary to the veteran's 
service-connected lumbar spine disorder.  The reason for the 
Board's remand was so the RO could consider these claims in 
light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  The Board deferred taking any action on these 
issues pending the RO's compliance with the VCAA as directed 
in the February 6, 2001, decision.  As the veteran has still 
yet to receive a VCAA notice letter as to these claims, these 
issues will again be remanded for further compliance with the 
VCAA.


Matter pending before the United States Court of Appeals for 
Veterans Claims

An April 15, 2002, decision by the Board denied the veteran's 
motion that there was clear and unmistakable error (CUE) in a 
March 1983 Board decision that denied entitlement to a 
disability rating greater than 20 percent for his service-
connected lumbar spine disorder.  That decision did not find 
that there was CUE in the March 1983 Board decision to the 
extent that the incorrect effective date was assigned for the 
compensable rating for the veteran's service-connected lumbar 
spine disorder, and the Board granted an effective date of 
December 1, 1980.

The veteran appealed the Board's April 15, 2002, decision to 
the Court, and the Board has addressed these issues in a 
decision under the Board's docket number of 99-15 913A (the 
Court's docket number is 02-0592).





Matters pending before the RO

As was also noted in the Board's previous remand of September 
2003, over the past few years, the veteran has submitted 
numerous statements indicating that he is "continuing" his 
appeal to the Board on various issues.  The veteran was 
advised at that time that a proper appeal to the Board 
consisted of a notice of disagreement (NOD) within a year 
following notification of an adverse decision and a 
substantive appeal following a statement of the case (SOC) 
(either within the remainder of the one-year following 
notification of the adverse decision or within 60 days of 
issuance of the SOC, whichever is later).  See 38 C.F.R. 
§§ 20.200-20.304.  The veteran was admonished that he could 
not simply add claims to his pending appeals.  

Therefore, the Board reviewed the veteran's statements and 
identified the following claims that still needed to be 
adjudicated, in the first instance, by the RO.  Of the claims 
previously identified, the Board finds that only one has been 
adjudicated by the RO.  In addition, new claims have been 
raised in statements from the veteran received since the date 
of the Board's remand in September 2003, and these claims 
must also be adjudicated by the RO.  The new claims are also 
set forth below.

*	February 2001 letter claiming service connection for 
obesity and pain disorder;
*	February 2001 motion for reconsideration, pursuant to 
VCAA, for prior August 1999 denial of service connection 
for dorsal scoliosis as a not well-grounded claim;
*	March 2001 claim of clear and unmistakable error in 
February 1981 rating decision that denied service 
connection for sinusitis;
*	March 2001 claim for service connection for reverse 
spondylolisthesis, with special monthly compensation due 
to loss of use of arm;
*	March 2001 claim for special monthly compensation (see 
also March and April 2003 statements on this issue, to 
include claim for housebound benefits);
*	April 2001 claims for service connection for right leg 
and knee, thoracic scoliosis, and restrictive lung 
disease, all claimed as secondary to service-connected 
lumbar spine disorder;
*	June 2001 claim for service connection for external 
popliteal nerve paralysis, secondary to service-
connected lumbar spine disorder;
*	April 2002 claim for increase in rating for 
pseudofolliculitis barbae (note veteran's contention 
this claim has been pending since September 1998); 
*	October 2002 claims for service connection for ninth 
cranial nerve impairment and cerebrovascular disease;
*	October 2004 claim for service connection for nocturia, 
urinary frequency, and elevated prostate specific 
antigen (PSA);and
*	January 2005 claim for service connection for neurogenic 
bladder, impotence, enlarged prostate, prostatitis, 
severe urge incontinence and leakage, and decreased 
sensation around anus.


Pending Notices of Disagreement

Finally, in its previous remand, the Board also pointed out 
that the veteran had filed timely notices of disagreement as 
to several claims with respect to which the RO had not yet 
filed an appropriate SOC.  In this regard, the Board notes 
that the Board's September 2003 remand specifically requested 
that the RO issue a statement of the case as to the issues of 
(a) entitlement to a rating in excess of 40 percent for the 
veteran's lumbar spine disorder, to include additional issues 
of separate rating for sciatic nerve/peripheral nerve pain, 
to include the bilateral factor and entitlement to an 
extraschedular rating; (b) entitlement to service connection 
for post-traumatic stress disorder (PTSD), to include as 
secondary to service-connected lumbar spine disorder; (c) 
entitlement to service connection for dorsal scoliosis, to 
include as secondary to service-connected lumbar spine 
disorder; and (d) whether a June 1982 rating decision was 
clearly and unmistakably erroneous in assigning a zero 
percent (noncompensable) rating for pseudofolliculitis 
barbae.  While the Board notes that a statement of the case 
was issued with respect to items (b), (c), and (d), the 
veteran perfected his right of appeal only as to item (c), 
the veteran was granted his requested 60 percent rating for 
his lumbar spine disorder, and the Board finds that the 
increased rating claim included the issue of entitlement to a 
separate rating for sciatic nerve/peripheral nerve pain, to 
include the bilateral factor, entitlement to an 
extraschedular rating, and entitlement to service connection 
for sciatic neuritis, and that therefore, a statement of the 
case is still required as to these additional matters.  

Moreover, as was noted in the decision filed concurrently in 
this case under docket number 99-15 913A, with respect to the 
veteran's claims for service connection for left-sided 
paralysis and TDIU, the Board finds that following the denial 
of these claims in the February 1981 rating action, the 
veteran submitted March and April 1981 VA Form 9's that may 
be construed as notices of disagreement as to the denial of 
these claims.  Therefore, as the veteran was never furnished 
with an appropriate statement of the case, these issues must 
also be remanded to the RO for the appropriate issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

First, as was noted above, the September 2003 remand 
specifically requested that the veteran be afforded a VA 
examination and opinion as to the etiology of the veteran's 
cervical spine disorder.  Since this examination and opinion 
has not yet been obtained, the Board finds that it has no 
alternative but to again remand this issue for the requested 
examination.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
was noted above, the Board will forego any consideration of 
the issue of entitlement to service connection for dorsal 
scoliosis pending the outcome of the Board's requested 
development.  In fact, the Board specifically directs that 
the examiner's opinions include an opinion as to the etiology 
of the veteran's dorsal scoliosis and any other current 
disorder of the dorsal spine.

With respect to the issues of entitlement to migraine 
headaches and hypertension as secondary to the veteran's 
lumbar spine disability, the record reveals that the veteran 
was not furnished with the VCAA notice letter requested in 
the Board's previous remand.  Therefore, the Board also finds 
that these claims must be remanded so that the veteran can be 
furnished with a letter pursuant to the VCAA as to these 
specific issues, advising him of the evidence necessary to 
substantiate the claims, and the respective obligations of VA 
and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran should also 
be asked to provide any evidence in his possession that 
pertains to the claims.

Finally, the Board finds that in light of the fact that the 
veteran was not furnished with a statement of the case as to 
the RO's continued denial of entitlement to a separate rating 
for sciatic nerve/peripheral nerve pain, to include the 
bilateral factor, entitlement to an extraschedular rating, 
and entitlement to service connection for sciatic neuritis, 
and the existence of relevant notices of disagreement 
otherwise requires that the veteran also be furnished a 
statement of the case as to prior denials of service 
connection for left-sided paralysis and entitlement to TDIU, 
the Board is required to remand these issues for issuance of 
an additional statement of the case.  

Accordingly, this case is remanded for the following action:

1.  Provide the veteran with a VCAA 
letter as to the issues of entitlement to 
service connection for migraine headaches 
and hypertension as secondary to the 
veteran's service-connected lumbar spine 
disorder, noting the evidence necessary 
to substantiate the claims and the 
respective obligations of VA and the 
veteran in obtaining such evidence.  The 
veteran should also be asked to provide 
any evidence in his possession that 
pertains to these claims.  

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the etiology of any current 
cervical and/or dorsal spine disorder.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should provide the following:

*	For each cervical and/or dorsal 
spine disorder currently present, 
please state whether it is an 
acquired or congenital condition.

*	For each congenital condition, 
please state whether it is a disease 
or defect.  VA's Office of General 
Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is 
capable of improvement or 
deterioration while the latter is 
static.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  A "defect" is 
defined as an imperfection or 
structural abnormality, while a 
"disease" is any interruption of 
the normal structure or function of 
any part, organ, or system of the 
body that is manifested by a 
characteristic set of symptoms and 
signs.  Id.  

*	If you find that a congenital defect 
is present, please render a medical 
opinion as to whether the evidence 
shows that it was as likely as not 
subject to a superimposed disease or 
injury during military service that 
resulted in disability apart from 
the congenital or developmental 
defect.  Please address the 
veteran's claim that the condition 
was aggravated by heavy lifting and 
exertion during service.  

*	If you find that a congenital 
disease is present, please render a 
medical opinion as to whether the 
evidence shows it was as likely as 
not aggravated (worsened) by the 
veteran's military service.  Please 
address the veteran's claim that the 
condition was aggravated by heavy 
lifting and exertion during service.  
If there was worsening, was this due 
to the natural progress of the 
disease?

*	If you find any acquired cervical 
and/or dorsal spine disorders are 
currently present (i.e., 
degenerative disc or joint disease, 
etc.), please render a medical 
opinion as to whether it is at least 
as likely as not that any current 
disorder was incurred in the 
veteran's military service, to 
include his claim that the condition 
was caused by heavy lifting and 
exertion.  

*	If you find any acquired cervical 
and/or dorsal spine disorders are 
currently present, please render a 
medical opinion as to whether it is 
at least as likely as not that any 
current disorder was causally 
related to the veteran's service-
connected lumbar spine disability.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for cervical spine disorder, a 
dorsal spine disorder, and migraine 
headaches and hypertension as secondary 
to the veteran's service-connected lumbar 
spine disorder should be readjudicated.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran should also be provided with 
a statement of the case addressing the 
issues of entitlement to TDIU, a separate 
rating for sciatic nerve/peripheral nerve 
pain, to include the bilateral factor, 
entitlement to an extraschedular rating, 
and entitlement to service connection for 
sciatic neuritis, and entitlement to 
service connection for left-sided 
paralysis. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

